Title: Editorial Note
From: 
To: 

GW’s older half brother Lawrence had been in poor health during the decade following the British assault upon Spanish bases in the Caribbean, an encounter commonly termed the War of Jenkins’ Ear. He had led a Virginia military company in the 1741 attack on Cartagena, becoming so fond of Vice Admiral Edward Vernon, naval commander of the expedition, that he later named his own home Mount Vernon. Now his lung ailment was worse, and his life had been further burdened by the deaths since 1745 of three children, Janet, Fairfax, and Mildred. In 1751 he decided to sail for Barbados in search of a healing climate, accompanied by young GW. Barbados was a logical choice. Not only were there strong commercial ties between Virginia and the Leeward Islands, but there also were family connections. Gedney Clarke, a prominent Barbados merchant and planter, was the brother of William Fairfax’s second wife; he was from Salem, Mass., and owned property along Goose Creek in Virginia. The Clarkes and their Barbadian friends would be the principal hosts of the two Washingtons during their stay on the island. There is no evidence that families named Washington living in the British West Indies about 1750 were related to or even acquainted with Lawrence and GW, and none is mentioned in the diary. The name appears frequently in early burial records of Barbados, and the will of a man named George Washington was proved in Barbados in 1769.
   
   WESSELG. A. Wessel and S. Leacock. Barbados and George Washington. Barbados, 1958., 6–8. See also HOPPINCharles Arthur Hoppin. The Washington Ancestry and Records of The McClain, Johnson, and Forty Other Colonial American Families. 3 vols. Greenfield, Ohio, 1932., 143–50.

 To prepare themselves for the voyage, Lawrence and GW could turn to a new work by Rev. Griffith Hughes, The Natural History of Barbados (London, 1750). A folio volume issued serially in ten parts, it was heavily laden with botanical lore but contained enough general information to make useful reading for GW (see his comments, p. 87). He may have seen the book in the home

of one of the Fairfaxes, for both—Thomas, Lord Fairfax, and his cousin William—were among the thirty-three Virginia subscribers to the publication. Another subscriber was Hon. James Carter, in whose home the Washingtons stayed briefly upon their arrival in Barbados; GW may have studied the book there. After learning that George Muse would be appointed to serve

   in his stead as adjutant of Virginia,
   
   Lawrence Washington received half a year’s pay of £75 in a warrant dated 25 Oct. 1751; the next surviving warrant of 25 Oct. 1752 is to Muse, listed then as deputy adjutant. He became adjutant after Lawrence’s death in 1752 (P.R.O., C.O.5/1327, ff. 189, 248, 322).

 Lawrence set sail with his brother about 28 Sept. 1751. Because the first few pages of GW’s diary are missing, we cannot know for certain the date, the port of embarkation, or the vessel upon which the two took passage. Jared Sparks wrote that the ship sailed 28 Sept. J. M. Toner reported the voyage as originating in the Potomac, as did John C. Fitzpatrick and Douglas S. Freeman, none citing the source of his information.
   
   TONER [2]J. M. Toner, ed. The Daily Journal of Major George Washington, in 1751–2, Kept while on a Tour from Virginia to the Island of Barbadoes, with his invalid Brother, Maj. Lawrence Washington, Proprietor of Mount Vernon on the Potomac. Albany, 1892., 5; Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:16n; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:248.

 We have found no primary source. If the vessel did sail from the Potomac, it was the Success, Jeremiah Cranston, 40 tons, 8 men, carrying a cargo of 4,480 barrel staves, 7,627 feet of plank, 984 bushels of corn, and 31 barrels of herring. Cranston gave bond for his square-sterned sloop at the customs office of the South Potomac district either on 23 Aug. or 23 Sept.—the surviving report is not clear. If August, the delay between the date of clearing the port and leaving the river was not unusual. Washington himself remarked in later life that masters of vessels never sail on time.
   
   The Industry, on which GW returned from Barbados, gave bond in Bridgetown on 19 Nov. and did not sail until 22 Dec. Data on the Success are in P.R.O., C.O.5/1445, f. 59, Naval Office Accounts.

 Only one other vessel bound for Barbados, other than the Success, cleared any Virginia port at a time that would place it at sea on 28 Sept. For a note on the Fredericksburg, a sloop that might possibly have carried the Washingtons, see p. 35. Two elements of ocean travel fascinated GW most: the daily progress as indicated in the captain’s log and the variable and often violent weather. He kept his own log as part of his diary, very probably basing it upon the captain’s and introducing such nautical acronyms as RMTS, reefed main topsail; DRTS, double-reefed topsail; HFS, hauled foresail. His amazement at the stormy weather seems justified. There had been severe hurricanes in the West Indies in September, resulting in heavy shipping losses. Though the heaviest losses were in the Jamaica area, merchants in the Leewards reported considerable loss in their letters to American shippers, and on 18 Oct. when GW was noting in his

log the occurrence of heavy seas and high winds, there was a strong earthquake in the Santo Domingo area.
   
   For Jamaica, see Gentleman’s Mag., Dec. 1751, 569. For the Leewards, see Dr. Walter Tullidepth to Sir George Thomas, Antigua, 21 Sept. 1751, in SHERIDANRichard B. Sheridan. “Letters from a Sugar Plantation in Antigua, 1739–1758.” Agricultural History 31 (1957): 3–23., 21: “We had the most violent hurricane ever known here the 8th Instant which hath done great Damadges to our buildings, and much more to our Canes.” For Santo Domingo, see Gentleman’s Mag., Feb. 1752, 91.

